Citation Nr: 1045530	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a compensable disability rating for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from May 1982 to September 
2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record.  

The only issue currently before the Board is that reflected on 
the title page of this decision.  This is noted here because in 
October 2010, the Veteran's representative submitted a writing in 
which he presented argument going not only to the issue of a 
compensable rating for disability due to Meniere's disease but 
also going to the other determinations made in the November 2008 
rating decision with which the Veteran had initially disagreed; 
i.e., the issues of a compensable rating for GERD and service 
connection for radiculopathy and heart palpitations.  However, 
the Veteran very clearly indicated in his substantive appeal, he 
wished to continue his appeal only as to the rating assigned for 
disability due to Meniere's disease.  See 38 C.F.R. § 20.202 
(2010).  The October 2010 document is not a timely substantive 
appeal as it was received more than one year after the rating 
decision and more than 60 days after a statement of the case of 
supplemental statement of the case was mailed by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2010).  The RO has certified to the Board only the issue 
involving Meniere's disease and has therefore closed the case as 
to the other issues.  38 U.S.C.A. § 7105(d)(3) (West 2002).  

The Board finds no reason to waive submission of a timely 
substantive appeal in this case as the actions of the Veteran 
were clear.  Moreover, in June 2010, the Veteran's representative 
submitted argument which was restricted to the Veteran's 
Meniere's disease, which also indicates to the Board that there 
was no timely expressed intent to continue his appeal as to any 
other issue.  


FINDING OF FACT

The Veteran's Meniere's disease has manifested as tinnitus and 
dizziness, but has not manifested as staggering, hearing 
impairment, or any other symptom.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, 
have been met for occasional dizziness due to the Veteran's 
Meniere's disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.87, 
Diagnostic Codes 6204, 6205 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

38 C.F.R. § 4.88a, Diagnostic Code 6205, is titled Meniere's 
syndrome (endolymphatic hydrops).  Under that Diagnostic Code, a 
30 percent rating is assigned in cases where Meniere's syndrome 
results in hearing impairment with vertigo less than once a 
month, with or without tinnitus.  Id.  A 60 percent rating is 
assigned in cases where Meniere's syndrome results in hearing 
impairment with attacks of vertigo and cerebelar gait occurring 
from one to four times a month, without or without tinnitus.  Id.  
A 100 percent rating is assigned in cases where Meniere's 
syndrome results in hearing impairment with attacks of vertigo 
and cerebellar gait occurring more than once weekly, with or 
without tinnitus.  Id.  

The Veteran's Meneire's disease has resulted in dizziness.  As 
reflected by service treatment records, that is the symptom that 
caused him to seek medical attention in January 2005, and has 
always been the symptom associated with his Meniere's syndrome.  
Dizziness is addressed under the criteria for rating peripheral 
vestibular disorders, found at 38 C.F.R. § 4.88a, Diagnostic Code 
6204.  

Of note at this point, while "vertigo" and "dizziness" are not 
synonymous, whether the Veteran distinguishes between the two 
words is not clear.  Therefore, for the purposes of this 
decision, the Board treats the two words, when reported by the 
Veteran, as having the same meaning.  

A note under Diagnostic Code 6205 explains that disability due to 
Meniere's syndrome is to be evaluated either under the criteria 
found at that code or separately for vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, whichever 
method results in a higher overall evaluation.  The note also 
explains that an evaluation for hearing impairment, tinnitus, or 
vertigo is not to be combined with an evaluation under Diagnostic 
Code 6205.  

Under Diagnostic Code 6204, occasional dizziness is assigned a 10 
percent rating; while dizziness and occasional staggering is 
assigned a 30 percent rating.  38 C.F.R. § 4.88a, Diagnostic Code 
6204.  A note under Diagnostic Code 6204 explains that objective 
findings supporting the diagnosis of vestibular disequilibrium 
are required before a compensable evaluation can be assigned 
under that code and that hearing impairment with suppuration is 
to be separately rated and combined.  

Because the rating for disability due to Meniere's disease 
depends, in part, on hearing loss, a statement of how hearing 
loss is evaluated under VA regulations is in order.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz) is 40 decibels [dB] or greater; 
or when the auditory thresholds for at least these of these 
relevant frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent. 38 C.F.R. § 3.385.  

Although § 3.385 refers to impaired hearing as a disability and 
Diagnostic Code 6205 refers only to "impairment of hearing" 
without mention of the word "disability," the Board finds that 
considering the Veteran's hearing evaluation in light of the 
regulation provides a frame of reference for discussion which 
takes into account relevant clinical findings.  

Service treatment records document that the Veteran first 
reported intermittent dizziness in January 2005.  Over the months 
that followed, he reported daily episodes of dizziness, or 
vertigo.  In April 2005 he was diagnosed with vestibular 
Meniere's disease and started on a Meniere's regimen to include 
reduced sodium diet, daily diuretic, and twice daily "T-Bio."  

An August 2005 operative report from Capital Ear Group, documents 
surgical insertion of a shunt in the right ear in treatment of 
the Veteran's Meniere's disease.  The next mention of Meniere's 
disease in a November 2006 past medical history note which 
explains that the shunt in his inner ear had given him 
significant but not total relief from his vertigo.  

An April 2010 report of medical history for the purpose of 
retirement is of record.  The Veteran indicated that he had 
chronic vertigo attacks from January to December 2005 and had 
constant daily dizziness since, which he attributed to Meniere's 
disease.  In a May 2010 report of medical examination for 
retirement purposes, a medical practitioner noted that the 
Veteran had Meniere's disease, was receiving ongoing treatment, 
and had periodic vertigo.  

In August 2008 the Veteran underwent a VA examination.  A medical 
history was listed with regard to Meneire's disease that he had 
underwent surgical treatment in 2005 and has experienced several 
episodes of vertigo but the episodes have decreased.  On physical 
examination he exhibited the ability to walk with a well-
coordinated normal gait.  No hearing disorder was noted.  
Extraocular movements were intact and pupils were equal, round, 
and reactive to light and accommodation.  Diagnosis was Meniere's 
disease with occasional mild vertigo.  

In September 2008, the Veteran was seen for an audiology consult.  
The consult states that the Veteran had not had any episodes of 
vertigo since the shunt was placed in his right ear but that he 
suffered from a constant "off balance" feeling.  He denied any 
ringing in the ears but reported that he heard a low pitched 
"hum" that "will occur with the episodes of vertigo."  

Other than a scar on the right tympanic membrane, which the 
Veteran reported was where he had received a cortisone injection, 
his ears were normal.  There was slight positive pressure in the 
right ear.  The audiologist noted that the audiometric testing 
revealed hearing within normal limits for all test frequencies 
and that speech recognition scores were excellent.  She also 
referred to an "Audiogram display."  

An addendum to the C&P examination is dated in October 2008.  As 
to functional effects of hearing loss on daily activities, the 
examiner wrote that the Veteran does not perceive a hearing loss 
and therefore does not feel he has difficulty in any listening 
situation.  He reported that he had tinnitus, which he 
characterized as a low pitched "roar" that occurred only during 
an episode of vertigo.  The examiner noted that the Veteran had 
not had an episode of vertigo or any tinnitus since the shunt was 
placed in his right ear.  

Audiometric testing revealed puretone thresholds in the right ear 
of 0 dB, 5 dB, 0 dB, 5 dB, and 15 dB at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  The average over the last four 
frequencies was 6.25 dB.  As to the left ear, puretone thresholds 
at the same frequencies were 0 dB, 0 dB, 0 dB, 10 dB, and 15 dB, 
respectively, for an average over the last four frequencies of 
6.25 dB.  Maryland CNC speech recognition scores were 100 percent 
for each ear.  Diagnosis was clinically normal hearing.  The 
examiner also diagnosed subjective tinnitus.  

This report is evidence that the Veteran does not have hearing 
impairment.  His test results do not approach the findings 
necessary to establish a hearing impairment disability.  
Furthermore, his reports to the clinicians are that he does not 
have hearing impairment.  The Board thus finds that the Veteran 
does not have hearing impairment.  

Of note is that a separate 10 percent disability rating has been 
assigned for tinnitus, effective since the date after the day 
that the Veteran was separated from active duty.  

In his substantive appeal dated in November 2009, the Veteran 
indicated that the only issue that he wished to continue his 
appeal was the rating assigned for disability due to Meniere's 
disease.  As to his contentions, he stated that he agreed that he 
has not had any significant attacks of vertigo since his 
operation in 2005, he reported that he has bouts of dizziness and 
general unsteadiness on a weekly basis.  He stated that these 
episodes were exacerbated by changes in the weather or raised 
levels of stress.  He stated that in order to reduce the severity 
and frequency of the episodes he has had to modify his lifestyle.  
He reported that he takes a daily diuretic and an herbal 
supplement and is on a low caffeine and low sodium diet.  He also 
reported that he cannot wear any head gear - such as headphones - 
that press on the area surrounding a surgical site behind his 
right ear.  

Submitted with his substantive appeal was a letter signed by 
"J.S." who commented on her observations of the Veteran during 
the period from June 2005 to July 2008, when, she reported, she 
worked with the Veteran on a daily basis.  

J.S. stated as follows:

I was acutely aware of his medical 
condition as it frequently affected his 
equilibrium, caused headaches, and 
definitely influenced his dietary choices.  
Even after surgery to improve his 
condition, he continued to complain of 
episodes of vertigo and/or dizziness.  I 
and others in the office would often ask 
whether he felt "okay" as he appeared not 
to feel well, evidenced by his physical 
appearance and demeanor.  The highly 
stressful environment in which we worked on 
the Headquarters, Department of the Army 
Staff, coupled with the demands of [the 
Veteran's] highly visible work profile, 
seemed to exacerbate the effects of 
Meniere's disease thereby making him very 
uncomfortable and causing him to seek 
various measures to reduce the discomfort.  
To minimize the effects of his condition, 
[the Veteran] ate a very bland diet of 
almost the same thing every day.  His diet 
usually consisted of pasta with plain 
marinara sauce, since salt/sodium or any 
other seasonings triggered the ill-effects 
of Meniere's disease.  He drank only water 
because caffeine also caused adverse 
effects.  In general, everything [the 
Veteran] did was done with forethought as 
to the possible ramifications for his 
medical condition.  

"As a general matter, in order for any testimony to be probative 
of any fact, the witness must be competent to testify as to the 
facts under consideration."  Layno v. Brown,  6 Vet.App. 465, 
469 (Vet.App.,1994).  "Competency, however, must be 
distinguished from weight and credibility. The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted."  Id.  Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159.  In contrast, 
competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

There is nothing in the record demonstrating that J.S. has any 
medical expertise.  The evidence she has provided must therefore 
be viewed as lay evidence.  

Whether lay evidence is competent and sufficient in a particular 
case is a fact issue to be addressed by the Board.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Jandreau, 
the Court of Appeals for the Federal Circuit (Federal Circuit) 
provided some guidelines as to what a type of evidence provided 
by a layperson is competent evidence.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In footnote 4 of Jandreau the Federal Circuit provided additional 
guidance as to when lay evidence is competent, giving the example 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form of 
cancer. This indicates to the Board that the complexity of the 
question at issue is a factor to be considered when determining 
if a layperson's opinion is competent evidence.

J.S.'s attribution of symptoms to the Veteran's Meneire's disease 
is not competent evidence because whether a given symptom results 
from Meneire's disease is a complicated medical question not 
subject to lay evidence.  She is competent to report what she 
observed the Veteran to eat and whether he complained of 
equilibrium problems - vertigo or dizziness, and whether he had 
headaches.  Of note is that there is no competent evidence of 
record attributing the Veteran's headaches to Meniere's disease.  
Moreover, the RO denied service connection for headaches in the 
November 2008 decision and the Veteran did not appeal that 
denial.  The Board finds that there is no competent evidence of 
record establishing that any headaches suffered by the Veteran 
are due to his Meneire's disease.  

For each disability rating found at Diagnostic Code 6205, the 
criteria begins with "hearing impairment with" and then 
includes some frequency of vertigo.  For the 30 percent rating 
there are two criterion, hearing impairment and vertigo less than 
once per month.  Here the Veteran does not have hearing 
impairment.  He has described the effects of his disability as 
mainly requiring a change in diet and lifestyle as well as a 
medication regimen and resulting in an inability to wear headgear 
such as earphones that impinge on his right ear surgical site.  
He has described his episodes of vertigo as not significant.  

Taking his description of his disability together with the fact 
that the Veteran does not have any hearing impairment, and 
considering 38 C.F.R. § 4.21, the Board finds that his disability 
picture is not one that approximates the 30 percent rating under 
Diagnostic Code 6205.  

Turning to Diagnostic Code 6204, the evidence is somewhat mixed 
as to whether the Veteran has dizziness.  On the one hand is the 
examination report documenting that he has not had vertigo since 
the shunt was placed.  On the other hand, are statements in the 
service treatment records and since service that his dizziness or 
vertigo, depending on how one describes his symptoms, has never 
completely resolved but has decreased in severity and frequency.  

Giving the Veteran the benefit of the doubt, at least the 10 
percent rating is warranted under Diagnostic Code 6204.  

The Board has not ignored the note under Diagnostic Code 6204 
that there must be findings to support a diagnosis of vestibular 
disequilibrium in order to assign a compensable rating.  That 
note, however, must be considered along with the note in 
Diagnostic Code 6205 referring the rater to Diagnostic Code 6205 
and leads to the Board to the conclusion that the note in 
Diagnostic Code 6204 does not preclude assignment of a 
compensable rating for a Veteran who has been diagnosed with 
Meniere's disease.  

As to whether the 30 percent rating is warranted under Diagnostic 
Code 6204, the Board has considered the Veteran's statement that 
he has bouts of dizziness and general unsteadiness on a weekly 
basis and that he has a constant off-balance feeling.  This 
statement the Board does not find probative of a finding that the 
Veteran's Meniere's disease results in staggering.  There are no 
reports in the service treatment records or in the examinations 
that indicate that he has complained of staggering at any time 
during the course of his claim.  It is noted that the Veteran 
reported more severe symptoms of vertigo prior to his 2005 
surgery, but those statements are not probative of disability 
after the 2005 surgery and thus do not reflect disability during 
any time on appeal.  Neither the Veteran's statements, J.S.'s 
statement, nor any medical evidence of record, demonstrate that 
the Veteran staggers due to his Meniere's disease.  He has also 
reported that he has a "general unsteadiness" which the Board 
takes to be something less than dizziness.  This has been 
considered along with his statements that he has dizziness on a 
weekly basis.  The Board finds that this finding is supported by 
the post-service examination reports, which indicate the minimal 
nature of the disability at issue at this time.  

Weighing all of these findings and statements by the Veteran 
together, the Board concludes that the Veteran's disability due 
to Meniere's disease does not approximate the criteria for a 30 
percent rating under Diagnostic Code 6204.  

As to the Veteran's statements regarding dietary changes and 
medication regimens, these are not symptoms.  It is not 
reasonable to conclude that these are "disabilities" or affect 
his earning capacity.  

As to his report that he cannot wear headphones or other headgear 
that presses on the site where the shunt was inserted, the Board 
has considered his statement, as well as the evidence found in 
the examination reports and service treatment records.  The 
examinations conducted in late 2008 included examination of his 
ears, skin, and a general examination of his entire body.  Both 
in the reports of those examinations and in his service treatment 
records, it is documented that he had pain or reported pain in 
various parts of his anatomy.  Yet, at no time was he ever found 
to have pain of the surgical site where the shunt was inserted or 
reported that he suffered pain at that site either at the time of 
any report or historically.  Taking these documents into 
consideration, the Board finds that if the Veteran did have pain 
associated with the site of the shunt insertion, he would have 
reported it in a clinical or C&P examination setting.  Hence, no 
disability rating, compensable or noncompensable, is warranted 
with regard to pain at the right ear shunt insertion site.  

Based on the preceding analysis, a rating of 10 percent, but no 
higher, is warranted under Diagnostic Code 6204 for disability 
due to the Veteran's Meniere's disease.  As explained above, 
disability from the Veteran's Meniere's disease does not 
approximate the criteria for a compensable rating under 
Diagnostic Code 6205, he does not have hearing impairment so no 
rating is warranted in that regard, he is already in receipt of 
the highest schedular rating for tinnitus, and he has no other 
symptoms associated with his Meniere's disease.  

As to extrashedular consideration the Board determines here that 
referral is not warranted.  While it is true that the rating 
criteria does not contemplate a change in diet or a medication 
regimen, or for that matter other changes in lifestyle of a 
similar nature, the Board fails to see how these constitute 
disability or how these could be considered symptoms.  
Regardless, even if one moves to the second step of the Thun 
analysis, the evidence does not show that the there are any 
related factors such as or similar to marked interference with 
employment or frequent hospitalization.  The Board therefore 
finds that referral for extraschedular consideration is not 
warranted.  

Other than, the additional 10 percent rating for dizziness, his 
appeal is denied.  There is no reasonable doubt to be resolved in 
this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Date stamped as received on Roanoke VA on July 1, 2008 and 
received by the VA RO in Washington DC on June 23, 2008 is the 
Veteran's application for disability compensation.  He signed 
that document on June 16, 2008.  Also signed by the Veteran on 
June 16, 2008 is a preprinted form in which the Veteran 
acknowledged that VA had provided him with notice as to what 
evidence was necessary to substantiate his claim and that VA had 
explained what kinds of information and evidence that VA would 
try to obtain and what kinds of information and evidence he 
needed to provide to VA.  He indicated that he had no other 
information or evidence to submit to VA.  Another document date 
stamped as received at Roanoke VA on July 1, 2008 is of record.  
This document provides notice as to what evidence was required to 
substantiate the claims and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Board finds that the 
requisite VCAA notice was therefore provided to the Veteran prior 
to the initial adjudication of his claims.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and 
afforded the Veteran an adequate examination, as explained in the 
Merits section of the instant document.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

A disability rating of 10 percent, but no higher, is granted for 
dizziness resulting from the Veteran's Meniere's disease, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


